         Case 2:19-cv-00048-NDF Document 139 Filed 11/11/20 Page 1 of 4




R. Daniel Fleck (WSB # 6-2668)
M. Kristeen Hand (WSB # 6-3544)
Sarah A. Kellogg (WSB # 7-5355)
THE SPENCE LAW FIRM, LLC
15 South Jackson Street
P.O. Box 548
Jackson, WY 83001
(307) 733-7290
(307) 733-5248 (Fax)
fleck@spencelawyers.com
hand@spencelawyers.com
kellogg@spencelawyers.com

Attorneys for Plaintiff

                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF WYOMING


JIMMIE G. BILES, JR., M.D.,

        Plaintiff,
                                             Civ. No. 19-CV-48-F
        v.

JOHN HENRY SCHNEIDER, JR.; and
MEDPORT, LLC,

        Defendants.


                      MOTION FOR STIPULATED FINAL JUDGMENT

        The parties, Plaintiff Jimmie G. Biles, Jr., M.D., Defendant John Henry Schneider, Jr.,

and Defendant MedPort, LLC, by and through their respective counsel, R. Daniel Fleck, M.

Kristeen Hand, and Sarah A. Kellogg of THE SPENCE LAW FIRM, LLC, and Gregory Costanza

and Adam Owens of GRANITE PEAK LAW, PLLC, hereby file their Motion for Stipulated

Judgment, and state as follows:

[¶ 1]           On November 5, 2020, the parties executed a Settlement Agreement.




MOTION FOR STIPULATED JUDGMENT                                                               1
         Case 2:19-cv-00048-NDF Document 139 Filed 11/11/20 Page 2 of 4




[¶ 2]          Pursuant to the Settlement Agreement, the parties agreed to a final entry of

judgment against MedPort and Mr. Schneider in the amount of three hundred forty thousand

dollars ($340,000) with a conditional covenant not to execute above ninety thousand dollars

($90,000).

[¶ 3]          A proposed order entering judgment in the stipulated form is provided herewith.

                                         I.     CONCLUSION

        For all of these reasons, the parties respectfully requests that the Court grant this

stipulated motion and enter final judgment against Defendants in substantially the same form as

the parties’ proposed order.



Dated this 11th day of November, 2020.

                                              _/s/ R. Daniel Fleck ________________
                                              R. Daniel Fleck (WSB # 6-2668)
                                              M. Kristeen Hand (WSB # 6-3544)
                                              Sarah A. Kellogg (WSB # 7-5355)
                                              THE SPENCE LAW FIRM, LLC
                                              15 South Jackson Street
                                              P.O. Box 548
                                              Jackson, WY 83001
                                              (307) 733-7290
                                              (307) 733-5248 (Fax)
                                              fleck@spencelawyers.com
                                              hand@spencelawyers.com
                                              kellogg@spencelawyers.com

                                              Attorneys for Plaintiff

                                              _/s/Gregory Costanza________________
                                              Gregory Costanza
                                              Adam H. Owens
                                              GRANITE PEAK LAW PLLC
                                              201 W. Madison Ave Suite 450
                                              Belgrade, MT 59714
                                              (406) 530-9119
                                              (406) 794-0750
                                              gregory@granitepeaklaw.com


MOTION FOR STIPULATED JUDGMENT                                                                   2
        Case 2:19-cv-00048-NDF Document 139 Filed 11/11/20 Page 3 of 4




                                    adam@granitepeaklaw.com

                                    Attorneys for Defendants Schneider and MedPort,
                                    LLC




MOTION FOR STIPULATED JUDGMENT                                                        3
         Case 2:19-cv-00048-NDF Document 139 Filed 11/11/20 Page 4 of 4




                                 CERTIFICATE OF SERVICE

I hereby certify that on this 11th day of November, 2020 I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send notifications of such filing to

the following addresses:

       Adam H. Owens
       Gregory G. Costanza
       Granite Peak Law LLC
       201 W. Madison Ave., Ste. 450
       Belgrade, MT 59714
       adam@granitepeaklaw.com
       gregory@granitepeaklaw.com

       Attorneys for Defendants MedPort, LLC & John H. Schneider



                                             /s/ R. Daniel Fleck ________
                                             R. Daniel Fleck (WSB # 6-2668)
                                             M. Kristeen Hand (WSB # 6-3544)
                                             Sarah A. Kellogg (WSB # 7-5355)
                                             THE SPENCE LAW FIRM, LLC
                                             15 South Jackson Street
                                             P.O. Box 548
                                             Jackson, WY 83001
                                             (307) 733-7290
                                             (307) 733-5248 (Fax)
                                             fleck@spencelawyers.com
                                             hand@spencelawyers.com
                                             kellogg@spencelawyers.com




MOTION FOR STIPULATED JUDGMENT                                                                  4
